STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS


State of West Virginia, ex rel.
Anthony A. Collins,                                                                    FILED
Petitioner Below, Petitioner                                                         February 11, 2013
                                                                                  RORY L. PERRY II, CLERK
                                                                                SUPREME COURT OF APPEALS
vs) No. 12-0115 (Mingo County 11-C-63)                                              OF WEST VIRGINIA


David Ballard, Warden,

Mount Olive Correctional Complex,

Respondent Below, Respondent


                                  MEMORANDUM DECISION

         Petitioner Anthony A. Collins, by counsel David R. Barney Jr., appeals the December 29,
2011 order of the Circuit Court of Mingo County denying his petition for writ of habeas corpus.
Respondent Ballard,1 by counsel Thomas W. Rodd, filed a response, to which petitioner has filed
a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Pursuant to a plea agreement, petitioner pled guilty to multiple counts of grand larceny
and breaking and entering as charged in three separate indictments in 1996. Ultimately,
petitioner was sentenced to an aggregate term of three to forty-five years of incarceration for
these crimes, as the circuit court imposed consecutive sentences for each term of incarceration
under the separate indictments. After filing a pro se petition for habeas corpus relief in 2011,
petitioner was appointed counsel and an amended petition was filed. Thereafter, an omnibus
evidentiary hearing was held on September 27, 2011, after which the circuit court denied the
petition.

        On appeal, petitioner alleges ten assignments of error. However, petitioner is simply re-
alleging the grounds for relief cited in his circuit court habeas petition, and his assignment of
error on appeal is more accurately stated as alleging error by the circuit court in denying his
petition. Petitioner argues that his testimony and the record were sufficient to establish a basis for
relief below. In response, the State argues that the circuit court was correct to deny the petition.


       1
        We have replaced the original respondent’s name with David Ballard, Warden, because
petitioner is no longer housed at Stevens Correctional Center. Petitioner is currently housed at
the Slayton Work Camp which is administered by Mount Olive Correctional Complex.
                                                      1
­
       This Court has previously held that

       [i]n reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the
       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006). After careful
consideration of the parties’ arguments, this Court concludes that the circuit court did not abuse
its discretion in denying the petition for writ of habeas corpus. Having reviewed the circuit
court’s “Final Order Denying Petitioner’s Omnibus Petition For Writ Of Habeas Corpus” entered
on December 29, 2011, we hereby adopt and incorporate the circuit court’s well-reasoned
findings and conclusions as to the assignments of error raised in this appeal. The Clerk is
directed to attach a copy of the circuit court’s order to this memorandum decision.

     For the foregoing reasons, we find no error in the decision of the circuit court and its
December 29, 2011 order denying the petition for writ of habeas corpus is affirmed.


                                                                                        Affirmed.

ISSUED: February 11, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                    2
­